DETAILED ACTION
	The Response filed 25 April 2022 has been entered.  Claims 1-20 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive for the following reasons in view of the previously presented prior art references – Lotz et al. (US 2018/0209328), Macnak (US 3,566,908), and Klesen et al. (WO 2017/097672, wherein US 20180339816 is used for its English translation).
The applicant argues with respect to claims 1 and 4 on pgs. 8-9 of the Response that the prior art lacks teaching a valve that forms a non-contact seal between the valve head and seat face to restrict fluid flow to a low flow conductance.  However, Lotz, Macnak, and Klesen are seen as disclosing the structure of the product claims that are positively recited.
Lotz discloses in paragraph 30 that “[t]he valve 16 is pivotable to intermediate positions between fully open and fully closed allow for precise control of exhaust gas through the wastegate port 14.”  
Macnak discloses in Figs. 1-3 (specifically the embodiment of Fig. 3) a flapper 220 that is pivotable within the valve body 184 to a second position for the flapper 220 (such as the position of flapper 220 shown in Fig. 3) in which the flapper surface 236 is proximate the seating surface 240 to form a non-contact seal to restrict fluid flow between the first fluid volume and the second fluid volume to a low flow conductance because the flapper 220 forms an obstruction in the flow path through seating surface 240 without contacting the seating surface 240 regardless of whether or not the fluid controlled by the valve is allowed to flow through the valve.  In other words, regardless of whether or not fluid is allowed to flow through the valve, the structure of the valve disclosed by Macnak can handle fluid in the same manner as the valve structure positively claimed by the applicant.  
Similarly, Klesen discloses in Figs. 1-8 a flapper 18, 82, 15 that is pivotable on the valve body 16 to a second position such that the flapper surface 18, 82, 15 is proximate the seating surface 17 to form a non-contact seal to restrict fluid flow to and from the fluid volume to a low flow conductance, as shown in Fig. 7 and provided by the “air gap” disclosed in paragraphs 84 and 89, because the flapper 18, 82, 15 forms an obstruction in the flow path through seating surface 17 without contacting the seating surface 17 regardless of whether or not the fluid controlled by the valve is allowed to flow through the valve.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotz et al. (US 2018/0209328).
Regarding claim 1, Lotz discloses in Figs. 2-7 an isolation valve, comprising:
a valve body 10 defining a first fluid volume (upstream of valve seat 26), a second fluid volume (downstream of valve seat 26), and a seating surface 26; and
a flapper assembly having a flapper 16 disposed inside the valve body 10 having a flapper surface 23 complimentary to the seating surface 26, wherein the flapper 16 is pivotable within the valve body 10 to a first position (such as the open-most position in Fig. 3) such that the flapper surface 23 is away from the seating surface 26 to allow fluid flow between the first fluid volume and the second fluid volume, wherein the flapper 16 is further pivotable within the valve body 10 to a second position (such as one of the slightly open positions shown in Fig. 3, wherein the flapper 16 is configured to be held in intermediate positions in between fully-open and fully-closed to regulate flow, as disclosed in paragraph 30) such that the flapper surface 23 is proximate the seating surface 26 to form a non-contact seal to restrict fluid flow between the first fluid volume and the second fluid volume to a low flow conductance (because paragraph 30 discloses that “[t]he valve 16 is pivotable to intermediate positions between fully open and fully closed allow for precise control of exhaust gas through the wastegate port 14”).
Regarding claim 4, Lotz discloses in Figs. 2-7 that the flapper surface 23 and the seating surface 26 are planar.
Claims 1 and 10-11 (alternatively: 1) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macnak (US 3,566,908).
Regarding claim 1, in a first interpretation of Macnak, Macnak discloses in Figs. 1-3 (specifically the embodiment in Fig. 3) an isolation valve, comprising:
a valve body 184 defining a first fluid volume (comprising the volume of one of the parallel inlets adjacent to one of the transition sections 82, such as the bottom inlet in Fig. 3), a second fluid volume (comprising the wide-open portion of the valve body 184 that is downstream of seats 240 and larger than the two inlets adjacent to the two transitions sections 82), and a seating surface 240 (specifically the rim that is received by the trough 236 of the flapper 220); and
a flapper assembly having a flapper 220 disposed inside the valve body 184 having a flapper surface 236 (specifically the bottom surface of the trough 236) complimentary to the seating surface 240, wherein the flapper 220 is pivotable within the valve body 184 to a first position (such as the position of the flapper 220 shown in phantom in Fig. 3 closing the upper inlet but opening the bottom inlet) such that the flapper surface 236 is away from the seating surface 240 to allow fluid flow between the first fluid volume and the second fluid volume, wherein the flapper 220 is further pivotable within the valve body 184 to a second position (such as the position of flapper 220 shown in Fig. 3) such that the flapper surface 236 is proximate the seating surface 240 to form a non-contact seal to restrict fluid flow between the first fluid volume and the second fluid volume to a low flow conductance (because the flapper 220 forms an obstruction in the flow path through seating surface 240 without contacting the seating surface 240 regardless of whether or not the fluid controlled by the valve is allowed to flow through the valve).
Alternatively regarding claim 1, in a second interpretation of Macnak, the valve body 184, 82 comprises housing 184 and the transition section rigidly fastened to the housing 184, and the first fluid volume comprises any portion of the total volume of said valve body 184, 82 upstream of the seating surface 240.
Regarding claim 10, in the first interpretation of Macnak, Macnak discloses in Figs. 1-3 that the valve body 184 further defines a first port (comprising a two-dimensional opening at the end of the first volume in the inlet where the valve body 184 connects to transition section 82) for providing fluid access to the first fluid volume and a second port (comprising a two-dimensional opening at the end of the second volume formed by the large chamber of the valve body 184 where the valve body 184 connects to duct 172) for providing fluid access to the second fluid volume, wherein the first port and the second port define a common flow cross-sectional area (because fluid can flow in a straight line between the first and second ports), and wherein the first port and the second port are shaped differently (because the first port is smaller than the second port).
Alternatively regarding claim 10, in the second interpretation of Macnak, the first port comprises the two-dimensional opening at the end of the transition section 82 that connects to elbow 46 (Fig. 1) opposite from housing 184, and the first and second ports are shaped differently because the first port is circular where the transition section 82 connects to elbow 46 (as shown in Fig. 1) while the second port is rectangular with sides 186, 188, and/or because the ports are different sizes.  
Regarding claim 11, in the second interpretation of Macnak, Macnak discloses in Figs. 1-3 that the first port is circular (because the first port is circular where the transition section 82 connects to elbow 46, as shown in Fig. 1), and the second port is rectangular (with sides 186, 188).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Macnak.
Regarding claim 12, as previously discussed, in both the first and second interpretations of Macnak, Macnak is seen as disclosing in Figs. 1-3 that a ratio of the first dimension (about which either of sidewalls 188 extend) to the second dimension (about which either of sidewalls 188 extend) ranges between 10:1 and 1:1 (as one having ordinary skill in the art would recognize from the drawings, wherein the ratio appears about 1:1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the first dimension to the second dimension in Macnak to be anywhere in the range of 10:1 to 1:1 as a matter of routine optimization per MPEP 2144.5(II) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” wherein a smaller ratio (i.e. a ratio approaching, or equaling, 1:1) allows for a realistically sized flapper 220 (as opposed to being narrow) and smoother flow through the valve body because the center of the flow’s cross-sectional area is the furthest it can be from the valve body’s sidewalls (i.e. the boundary layer(s) and drag are minimized).   
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lotz in view of Naehring (US 5,205,532).
Regarding claim 5, Lotz discloses in Figs. 1-6 that the flapper assembly further comprises a pivoting structure (at pivot 24) configured to pivot the flapper 16 between the first position and the second position.  Lotz lacks teaching that the pivoting structure comprises a flapper shaft and the valve body comprises a first sidewall defining a first aperture for coupling with a first end portion of the flapper shaft, wherein the valve body further comprises a second sidewall opposite to the first sidewall, wherein the second sidewall defines a second aperture for coupling with a second end portion of the flapper shaft.
Naehring teaches in Figs. 1-4 a flapper assembly that comprises a flapper shaft 1, 12, 12a configured to pivot a flapper 2, wherein the valve body 3 comprises a first side wall defining a first aperture 11 for coupling with a first end portion 12 of the flapper shaft 1, 12, 12a, wherein the valve body 3 further comprises a second sidewall opposite to the first sidewall, wherein the second sidewall defines a second aperture 11a for coupling with a second end portion 12a of the flapper shaft 1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flapper assembly disclosed by Lotz to have the pivot structure be formed as a flapper shaft that extends through apertures in opposing sidewalls of the valve body, as Naehring teaches, so that the flapper shaft can pivot stably as opposed to if the flapper shaft extended through only one sidewall of the valve body.
Regarding claim 6, Lotz discloses in Figs. 1-8 that the flapper assembly further comprises a driving mechanism (comprising the actuator disclosed in paragraph 28) operable to drive the pivot (modified in view of Naehring to comprise a flapper shaft).  Lotz is silent with regard to the location of the driving mechanism, including whether the driving mechanism is disposed outside the valve body and mounted on the exterior of the first sidewall.
Naehring teaches in Figs. 1-4 a driving mechanism 10 that is disposed outside the valve body 3 and mounted on the exterior of the first sidewall.  The driving mechanism 10 is a motor that transmits rotation to the valve shaft 1, 12, 12a via a rotary shaft 18 that directly couples to the valve shaft 1, 12, 12a.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve in the combination of Lotz and Naehring to have the drive mechanism be mounted on the exterior of the first sidewall, as Naehring teaches, because Lotz is silent with regard to such detail and the configuration of a motor on a sidewall of the valve body provides a simple, compact assembly as opposed to providing longer and/or linking structures to transfer motion from a remote driving mechanism to the flapper assembly in the valve body.
Regarding claim 7, Naehring teaches in Figs. 1-4 that the flapper 2 and the flapper shaft 1, 12, 12a are formed as a unitary body (because the two structures are fastened together such that they pivot together).
Claim 7 (alternatively) is rejected under 35 U.S.C. 103 as being unpatentable over Lotz in view of Naehring as applied to claim 5 above, and further in view of Hodebourg et al. (US 2015/0275709).
Regarding claim 7, alternatively to the unitary body configuration taught by Naehring, Hodebourg teaches in Figs. 1-11 that a flapper 5 and flapper shaft 7 that are formed as a unitary body (because they are formed from a monolithic structure).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flapper and flapper shaft to be formed from a monolithic, unitary body as Hodebourg teaches, to simplify the assembly and assembling because of the reduction of parts.
Claims 1-4 (alternatively: 1 and 4) are rejected under 35 U.S.C. 103 as being unpatentable over Klesen et al. (WO 2017/097672, wherein US 20180339816 is used for its English translation) in view of Roder et al. (US 2008/0271501).
Regarding claim 1, Klesen discloses in Figs. 1-8 an isolation valve, comprising:
a valve body 16 (alternatively including chamber 12 comprising wall(s) 11) defining a fluid volume (comprising an interior volume defined by valve body 16 and/or chamber 12), and a seating surface 17; and
a flapper assembly having a flapper 18, 82, 15 disposed on the valve body 16 having a flapper surface 81 complimentary to the seating surface 17, wherein the flapper 18, 82, 15 is pivotable on the valve body 16 to a first position such that the flapper surface 18, 82, 15 is away from the seating surface 17 to allow fluid flow to and from the fluid volume (Fig. 6), wherein the flapper 18, 82, 15 is further pivotable on the valve body 16 to a second position such that the flapper surface 18, 82, 15 is proximate the seating surface 17 to form a non-contact seal to restrict fluid flow to and from the fluid volume to a low flow conductance (shown in Fig. 7 and the “air gap” disclosed in paragraphs 84 and 89, because the flapper 18, 82, 15 forms an obstruction in the flow path through seating surface 17 without contacting the seating surface 17 regardless of whether or not the fluid controlled by the valve is allowed to flow through the valve).
Klesen lacks the valve body defining first and second volumes that the flapper controls fluid flow between and in which the flapper is disposed and pivots.  
Roder teaches in Figs. 1-4 a valve body 1, 1a, 9, 9a defining first and second volumes (in the interior of the valve body 1, 1a, 9, 9a on opposing sides of the seat surface where the flapper 3 closes against seat 3a, 4) that the flapper 3 controls fluid flow between, and in which the flapper 3 is disposed and pivots.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve body disclosed by Klesen to define first and second fluid volumes on opposite sides of the seating surface and in which the flapper is disposed and pivots, as Roder teaches, to provide protection around the flapper and seating surface.  The surrounding valve body can protect the flapper from hitting an external object during pivoting, and/or the surrounding valve body can prevent debris from contaminating the valve or the chamber(s) on which the valve is disposed.
Regarding claim 2, Klesen discloses in Figs. 1-8 that when the flapper 18, 82, 15 is in the second position (Fig. 7), a gap is formed between the seating surface 17 and the complimentary flapper surface 81 to form the non-contact seal, but Klesen is silent with regard to the specific size of the gap, including whether the gap ranges between 2 mm and 0.1 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gap in the combination of Klesen and Roder to be any minimal distance, including between 2 mm and 0.1 mm, as an obvious change in size per MPEP 2144.04(IV)(A) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  In the instance case, the device in the combination of Klesen and Roder would not operate differently with the claimed gap because the gap is intended to be minimal given that the second position is disclosed as possibly allowing for the flapper surface 81 to touch the seal 22 in the seating surface 17 without compressing the seal 22 (paragraph 84) while allowing for exclusively linear movement of the flapper 18 to the seating surface 17 via magnetic attraction (Fig. 8), and the applicant doesn’t appear to have placed a criticality on the claimed range for the gap because the applicant discloses significantly greater ranges as alternatives in paragraphs 79-80 of the applicant’s specification.  Alternatively, such a modification would be obvious as a matter of routine optimization per MPEP 2144.5(II) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” and the minimal gap claimed minimizes the strength and/or size of the electromagnetic coil 33 necessary for moving the flapper 18 from the second position (Fig. 7) to the fully-closed position (Fig. 8).   
Regarding claim 3, Klesen discloses in Figs. 1-8 that when the flapper 18, 82, 15 is in the second position (Fig. 7), there is a ratio of a length of a flow path defined by the flapper surface 81 and the seating surface 17 to a distance between the flapper surface 81 and the seating surface 17 (paragraph 84), but Klesen is silent with regard to the specific ratio, including whether the ratio ranges between 1000:1 and 10:1.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ratio in the combination of Klesen and Roder to be between 1000:1 and 10:1 as an obvious change in size per MPEP 2144.04(IV)(A) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  In the instance case, the device in the combination of Klesen and Roder would not operate differently with the claimed ratio because the applicant’s intention for the claimed ratio – “low level of fluid conductance” – is the same intention for the design disclosed by Klesen (paragraph 84), and the applicant doesn’t appear to have placed a criticality on the claimed range for the gap because the claimed range of the ratio is large and the applicant discloses many alternatives in paragraphs 79-80 of the applicant’s specification, including some ratios without defined upper limits.  Alternatively, such a modification would be obvious as a matter of routine optimization per MPEP 2144.5(II) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” wherein a larger ratio means a smaller gap that allows for minimizing the strength and/or size of the electromagnetic coil 33 necessary for moving the flapper 18 from the second position (Fig. 7) to the fully-closed position (Fig. 8), and a smaller ratio, and a smaller ratio means a larger gap that further ensures the flapper doesn’t enact damaging shearing forces on the seating surface by accident.   
Regarding claim 4, Klesen discloses in Figs. 1-8 that the flapper surface 81 and the seating surface 17 are planar.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klesen in view of Roder as applied to claim 1 above, and further in view of Sauer et al. (US 2011/0140023).
Regarding claim 8, Klesen discloses in Figs. 1-8 that the flapper assembly further comprises a flapper shaft 90 for pivoting the flapper 18, 82, 15 between the first position and the second position.  Klesen lacks teaching that the flapper shaft comprises a hollow core configured transport a cooling fluid to cool the flapper shaft and the flapper.
Sauer teaches in Figs. 1-3 a flapper shaft 107 that comprises a hollow core configured to transport a cooling fluid to cool the flapper shaft 107 and the flapper 101 (paragraphs 34-35).  The cooling fluid flows from the inlet 201 of the flapper shaft 107, through channels 203 in the flapper 101, and out the outlet 202 of the flapper shaft 107.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve in the combination of Klesen and Roder to have cooling fluid pass through a hollow core of the flapper shaft to cool the flapper shaft and the flapper, as Sauer teaches (paragraphs 4 and 34-35).  For example, Klesen discloses in paragraphs 10 and 26 that the valve disclosed by Klesen is used in treating substrates, which one having ordinary skill in the art would recognize as implying that the substrates are used in deposition processes like what Sauer teaches for a similar assembly (paragraph 4), and Sauer teaches that the such use(s) typically involves processes that produce excessive heat that require cooling (paragraph 4).  Furthermore, the cooling prevents damage to parts caused by excessive heat.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klesen in view of Roder as applied to claim 1 above, and further in view of Black (US 2012/0042828).
Regarding claim 9, Roder teaches in Figs. 1-3 that the valve body 1, 1a, 9, 9a comprises a plurality of walls 1, 1a, 9, 9a, but Klesen and Roder lack teaching that there is a cooling loop disposed in at least one wall of the plurality of walls and the cooling loop being configured to transport a cooling fluid to cool the valve body.
Black teaches in Figs. 1-8 a valve body (comprising any of the vacuum chambers on which flapper valve 100 may be used, including chambers comprising cooling modules 20 thereon, as disclosed in paragraph 32) comprising a plurality of walls including at least one wall (comprising module 20 or a wall thereof) in which a cooling loop (disclosed as “cooling coils” in paragraph 24) is disposed and configured to transport a cooling fluid to cool the valve body (paragraph 24). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve body in the combination of Klesen and Roder to include a cooling loop in at least one of the walls of the valve body to cool the valve body, as taught by Black, to prevent excessive heat that could damage the valve body and/or valve.  For example, Klesen discloses in paragraphs 10 and 26 that the valve disclosed by Klesen is used in treating substrates, which one having ordinary skill in the art would recognize as implying that he substrates are for making semiconductors, and Black teaches that the manufacturing of semiconductors (paragraph 2) typically involves processes that produce excessive heat that requiring cooling afterward (paragraph 24).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Klesen in view of Roder as applied to claim 1 above, and further in view of Hiroki (US 2006/0182534).
Regarding claim 13, Klesen discloses a valve body and flapper, as previously discussed, but lacks teaching that one of or both of the valve body and the flapper comprises at least one material selected from a group consisting of aluminum, aluminum oxide, and aluminum nitride.
Hiroki teaches in Figs. 1-4 a valve body/chamber 36 for a portion of a substrate processing assembly similar to the valve body/chamber disclosed by Black, wherein the valve body 36 comprises aluminum (paragraph 65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the valve body in the combination of Klesen and Roder to comprise aluminum, as Hiroki teaches, because Klesen and Roder are silent with regard to such detail.  Furthermore, aluminum is readily available, durable, resistant to corrosion, relatively cheaper compared to other common metals like steel, and relatively lighter compared to other common metals (like steel).
Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2012/0042828) in view of Klesen.
Regarding claim 14, Black discloses in Figs. 1-8 a chamber system, comprising:
a first chamber unit (comprising the internal volume of the chamber module shown in Fig. 3 in which flapper 112 is disposed, like chamber 65 shown in Figs. 4-5);
a second chamber unit (comprising the volume in port 106 shown in Fig. 3 and/or the internal volume of a chamber – like chamber 65 shown in Figs. 4-5 – attached to port 106 opposite from flapper 112 in Fig. 3, or a chamber adjacent to the chamber 65 shown in Figs. 4-5); and
an isolation valve 65, 112 (comprising chamber module 65 shown in Figs. 4-5 and at least one of the flappers 112 mounted on the module 65) coupled to the first chamber unit and the second chamber unit (because the walls of module 65 define the chamber unit(s) or because module 65 is fastened to an adjacent module forming the chamber unit(s)) and configured to control fluid flow between the first chamber unit and the second chamber unit, wherein the isolation valve 65, 112 comprises:
a valve body 65 defining a first port (comprising the two-dimensional opening at the end of the port 106 seating surface 138 in Fig. 3 opening up to chamber 65 in Figs. 4-5, or the two-dimensional opening of chamber 65 from port 106) providing fluid access to the first chamber unit, and a second port (comprising the two-dimensional opening at the end of the port 106 opposite from the seating surface 138 in Fig. 3, or an opening in a chamber adjacent to the chamber 65 in Figs. 4-5) providing fluid access to the second chamber unit; and 
a flapper 112 (specifically the flapper 112 on the right side of the chamber module 65 in Figs. 4-5) disposed inside the valve body 65 having a flapper surface 114 (specifically the portion of the seal face 114 that selectively abuts the seating surface 138), wherein the flapper 112 is pivotable within the valve body 65 to a first position (Fig. 6) such that the flapper surface 114 is away from a seating surface 138 (specifically the portion of internal face 138 with which the seal face 114 of the flapper 112 selectively abuts) defined by the valve body 65 to allow fluid flow between the first chamber unit and the second chamber unit.
Black lacks the flapper being further pivotable within the valve body to a second position such that the flapper surface is proximate the seating surface to restrict fluid flow between the first chamber unit and the second chamber unit, wherein when the flapper is in the second position, the seating surface and the flapper surface form a non-contact seal to restrict fluid flow between the first chamber unit and the second chamber unit to a low flow conductance. 
Klesen teaches in Figs. 1-8 a flapper 18, 82, 15 that is further pivotable on the valve body 16 to a second position such that the flapper surface 81 is proximate the seating surface 17 to form a non-contact seal to restrict fluid flow between opposite sides of the seating surface 17 to a low flow conductance (shown in Fig. 7 and the “air gap” disclosed in paragraphs 84 and 89, because the flapper 18, 82, 15 forms an obstruction in the flow path through seating surface 17 without contacting the seating surface 17 regardless of whether or not the fluid controlled by the valve is allowed to flow through the valve).  The second position is intermediate to the first position (Fig. 6) and a fully-closed position (Fig. 8), wherein the final movement to the fully-closed position is performed by only moving the flapper surface 81 perpendicularly to the seating surface 17 without shearing forces that cause excessive wear (paragraph 96).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Black to provide a second position in which the flapper is minimally distanced from the seating surface as an intermediate position to full closure, which can be accomplished only moving the flapper surface perpendicular to the seating surface to avoid shearing damage, as Klesen teaches (paragraph 96).
Regarding claim 15, Klesen teaches in Figs. 1-8 that when the flapper 18, 82, 15 is in the second position (Fig. 7), there is a ratio of a length of a flow path defined by the flapper surface 81 and the seating surface 17 to a distance between the flapper surface 81 and the seating surface 17 (paragraph 84), but Klesen is silent with regard to the specific ratio, including whether the ratio ranges between 1000:1 and 10:1.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ratio in the combination of Black and Klesen to be between 1000:1 and 10:1 as an obvious change in size per MPEP 2144.04(IV)(A) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  In the instance case, the device in the combination of Black and Klesen would not operate differently with the claimed ratio because the applicant’s intention for the claimed ratio – “low level of fluid conductance” – is the same intention for the design taught by Klesen (paragraph 84), and the applicant doesn’t appear to have placed a criticality on the claimed range for the gap because the claimed range of the ratio is large and the applicant discloses many alternatives in paragraphs 79-80 of the applicant’s specification, including some ratios without defined upper limits.  Alternatively, such a modification would be obvious as a matter of routine optimization per MPEP 2144.5(II) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” wherein a larger ratio means a smaller gap that allows for minimizing the strength and/or size of the electromagnetic coil 33 necessary for moving the flapper 18 from the second position (Fig. 7) to the fully-closed position (Fig. 8), and a smaller ratio means a larger gap that further ensures the flapper doesn’t cause damaging shearing forces on the seating surface by accident.   
Regarding claim 17, Black discloses in Figs. 1-8 that the isolation valve 65, 112 (specifically the valve 112 on the right side of the module 65 in Figs. 4-5) is a first isolation valve 65, 112, the chamber system further comprising a third chamber unit (comprising the chamber module attached to the left side of chamber module 65 in Figs. 4-5 because a chamber module attached to the right side of chamber module 65 would be make up the second chamber unit) and a second isolation valve 112 (comprising the valve 112 on the left side of the module 65 in Fig. 4) coupled to the first chamber unit and the third chamber unit (because the modules are fastened together, like Fig. 1 shows) and configured to control fluid flow between the first chamber unit and the third chamber unit.
Allowable Subject Matter
Claims 18-20 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome any claim objections.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 18, flowing a shielding gas into the first fluid volume.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 16, the first chamber unit comprises a remote plasma unit, and the second chamber unit comprises a semiconductor processing chamber configured to produce a local plasma with the second chamber unit for semiconductor processing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753





/KEVIN F MURPHY/Primary Examiner, Art Unit 3753